Citation Nr: 0204843	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  97-01 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from March 1961 to August 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the No. Little 
Rock, Arkansas, Regional Office (RO), which, in part, denied 
service connection for defective hearing and tinnitus.  A 
March 1997 RO hearing was held.  In a July 1998 decision, the 
Board denied another issue and remanded said service 
connection appellate issues to the RO for additional 
evidentiary development.  These service connection appellate 
issues are now before the Board for final appellate 
determination.  


FINDING OF FACT

It has not been shown, by competent evidence, that appellant 
has defective hearing or tinnitus related to service or any 
in-service occurrence or event.  Any defective hearing 
disability or tinnitus was initially medically shown many 
years after service, following a post-service head injury.


CONCLUSIONS OF LAW

1.  Appellant does not have a defective hearing disability 
that was incurred in or aggravated by service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2001).

2.  Appellant does not have tinnitus that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

With regard to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of these service 
connection claims.  After reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The Board finds that the appellant and his 
representative were knowledgeable regarding the necessity of 
competent evidence showing that said disabilities, for which 
service connection is sought, are related to service or 
proximate thereto.  See, in particular, a July 1996 Statement 
of the Case and a February 2002 Supplemental Statement of the 
Case, which set out the applicable law and principles as to 
service connection principles and discussed the evidentiary 
record and the reasons for the adverse rating decision.  The 
service medical records appear complete and it is not 
otherwise contended.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)), became 
law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Under the 
Veterans Claims Assistance Act of 2000, new duty to assist 
provisions include requiring VA to provide examination or 
medical opinion when such examination or opinion is necessary 
to make a decision on a claim.  Pursuant to a July 1998 Board 
remand, additional VA audiologic examinations were conducted 
in September 1998 and November 2001.  See also, said remand 
instructions and a September 1998 RO letter, requesting 
appellant to identify or provide any additional pertinent 
clinical records.  It does not appear that appellant has 
informed the VA of the existence of any available, specific 
competent evidence not already of record that might prove to 
be material concerning said appellate issues.  

Thus, it is concluded that appellant and his representative 
had sufficient notice of the type of information and evidence 
needed to support said claims.  Therefore, the Board 
concludes that the duty to assist and notify as contemplated 
by applicable provisions, including the Veterans Claims 
Assistance Act of 2000, has been satisfied with respect to 
said issues on appeal.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In deciding these service connection issues, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Where 
a veteran served continuously for ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a combat veteran, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
In light of the contentions raised by appellant's 
representative and the fact that service connection for a 
shell fragment wound of the left upper arm was awarded by a 
December 1991 Board decision, the Board will assume for sake 
of argument that these provisions are applicable in the 
instant case.

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Appellant contends, in essence, that while aboard naval 
vessels during the Vietnam War, he was exposed to loud noise 
from ships' gunfire.  While the Board has considered his 
statements, they do not constitute competent evidence with 
respect to medical causation, diagnosis and treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  
Appellant's service records indicate that he served as a Navy 
boatswain's mate; that his last assignment was with a fighter 
squadron at a stateside naval airstation; and that his 
service awards and commendations included a Vietnam service 
medal and Republic of Vietnam campaign medal.  

On March 1961 Naval Reserve enlistment examination, whispered 
voice testing was 15/15, bilaterally.  When examining 
recorded hearing results at 500, 1000, 2000, 3000, and 4000 
Hertz in-service audiometric test scores ranged from 0 to 15 
decibels and 0 to 10 decibels at the aforementioned 
frequencies on respective September 1961 and October 1970 
audiometric examinations, and ranged from 0 to 20 decibels at 
the aforementioned frequencies on August 1974 service 
discharge examination.  The August 1974 service discharge 
examination report is highly probative, since it recorded 
appellant's auditory acuity status at service separation.  
However, this is not determinative, since service connection 
for defective hearing may be awarded without in-service 
audiometric test scores meeting the § 3.385 threshold 
criteria.  Additionally, the service medical records do not 
include any complaints, findings, or diagnoses pertaining to 
tinnitus.  

A May 1989 employment history document indicated that 
appellant had been employed as an automobile mechanic during 
the 1980's.  VA outpatient treatment records dated in 1990 
and appellant's June 1990 initial application for VA 
disability benefits, more than a decade and a half after 
service, did not include any complaints, findings, or 
diagnoses pertaining to defective hearing or tinnitus 
disability.  It is also significant that on December 1990 VA 
examination, neurologic and ear evaluations were conducted 
and specifically noted that there was no hearing loss, 
tinnitus, or history of head trauma.  The negative evidence 
includes VA outpatient treatment records dated in January 
1991, which noted that appellant denied any head injuries, 
hearing impairment, or ringing/noises.  

During a November 1993 RO hearing on an unrelated issue, 
appellant testified that he had been an automobile mechanic 
and now worked in lawn maintenance, operating a lawn mower; 
and that the noise level was "normal everday type."  VA 
outpatient treatment records dated in 1993 and 1994 revealed 
no hearing loss, tinnitus, or history of head trauma.  A 
March 1994 VA examination report noted that appellant drank 
15-16 cups of regular coffee daily.  

Significant pieces of evidence are VA outpatient treatment 
records, which revealed that in February 1995, appellant 
reported that he had been punched in the face; and that he 
was treated for nasal and maxillary sinus wall fractures and 
eye trauma.  On May 1995 VA audiologic examination, appellant 
reported that he had experienced sudden hearing loss and 
onset of intermittent tinnitus, bilaterally, following a blow 
to his face.  He stated that his hearing appeared to worsen 
since that time; that the tinnitus sounded like a phone 
ringing (interrupted high frequency tones); and that he had a 
history of military and civilian noise exposure.  Pure tone 
audiometric scores were recorded on two sets of tests at 
frequencies of 1000, 2000, 3000, and 4000 Hertz as 25, 15, 
25, and 30 decibels and 10, 5, 15, and 30 decibels, 
respectively, in the right ear; and 20, 15, 25, and 40 
decibels and 10, 5, 15, and 35 decibels, respectively, in the 
left ear.  The audiologist opined that pure tone audiometric 
scores were within normal limits, bilaterally, except for 
mild sensorineural hearing loss at 4000 Hertz; that speech 
reception thresholds were consistent with pure tone results; 
that word reception ability was excellent, bilaterally; that 
acoustic intermittence was within normal limits, bilaterally; 
that reflexes were present with negative reflex decay, 
bilaterally; and that although initial findings were 
unreliable, with repeated instruction, appellant provided 
reliable responses that revealed hearing essentially within 
normal limits.  

VA outpatient treatment records dated in June 1995 noted that 
appellant drank 40-50 cups of coffee daily.  

On October 1995 VA audiologic evaluation, appellant 
complained that he was not able to hear well; that he had to 
turn up the volume to hear television; that he had constant 
ringing in his ears; and that he was paying to take a sign 
language class at a school for the deaf in case his hearing 
continued to worsen.  He reported wearing ear protection in 
his lawn care business and while hunting.  Clinically, his 
most comfortable loudness levels were at 95 and 100 decibels 
in the right and left ears, respectively.  On word testing, 
appellant's responses were judged to be inconsistent and not 
of diagnostic value.  The audiologist opined that although 
hearing acuity levels were not rechecked, appellant's 
responses to auditory stimuli during the test process were 
inconsistent; and that although he had a preference for 
speech at high intensity levels (95-100 decibels), he was 
able to understand and respond appropriately to speech at 
conversational levels (65 decibels).  The examiner reported 
that appellant was not inserting his earplugs properly and 
was likely receiving very minimal ear protection; that 
appellant's intake of ibuprofen, tobacco, and coffee/tea was 
probably contributing to his tinnitus; and that hearing aid 
use was not indicated.  

A November 1995 VA clinical report noted that auditory acuity 
was at "65+" decibels; that appellant could not hear a 
finger snap; that there was poor bone conduction; and that 
there was no hearing on a Weber test.  

A June 1996 private audiologic evaluation report indicated 
that pure tone audiometric scores averaged 68 and 91 with 
speech recognition of 60 and 80 percent in the right and left 
ears, respectively; and that there was moderate-profound and 
severe-profound sensorineural hearing loss in the right ear 
and left ear, respectively.  No opinion as to the etiology of 
any defective hearing is recorded.

During a March 1997 RO hearing, appellant testified, at T.2-
3, that he initially saw a doctor about his hearing problem 
about three or four years ago; that after service, he had 
been an automobile mechanic and shipyard worker, and employed 
in lawnmowing; that he had hearing aids; that he heard 
intermittent ringing in his ears which the hearing aids have 
"helped considerably"; and that he initially noticed 
ringing in his ear about four years ago.  Additionally, he 
testified, at T.3-4, that during service, he was a boatswain; 
that he took care of the external parts of the ship; that he 
loaded 5-inch, "38 guns" on destroyers while the guns were 
fired offshore along the Vietnam coast; and that ear 
protection was not provided.  

Pursuant to remand, on September 1998 VA audiologic 
examination, the audiologist stated that she had reviewed the 
claims folder; and that appellant had a history of military, 
occupational, and recreational noise exposure.  The 
audiologist opined that current audiometric pure tone results 
(with pure tone audiometric scores averages of 65 and 73.75 
and speech recognition of 86 and 88 percent in the right and 
left ears, respectively) were judged to be inconsistent and 
unreliable; that although appellant reported constant ringing 
tinnitus that began "a couple years ago", in 1995 appellant 
had attributed the onset to a 1995 head injury; that a 
complaint of tinnitus was subjective and could not be 
confirmed by clinical measures; and that based on appellant's 
subjective account of the onset and etiology of the tinnitus, 
"it is not likely that the tinnitus is related to noise 
exposure during active military service (emphasis added)."  

On September 1998 VA ear, nose, and throat examination, 
appellant complained of progressive bilateral hearing loss 
over the past 5 years and bilateral tinnitus for 
approximately 10-15 years.  He alleged significant military 
noise exposure.  Clinically, the ears, including the tympanic 
membranes, were unremarkable.  The impressions were tinnitus 
"which may be seen in association with noise exposure"; and 
that regarding his sensorineural hearing loss, there was a 
question whether appellant was malingering.  Laboratory 
studies, including thyroid function tests, were ordered to 
screen for sensorineural hearing loss.  Such studies were 
conducted and were interpreted in April 2001 as within normal 
clinical range.  

On November 2001 VA audiologic examination, appellant 
reported intermittent ringing or "car alarm" bilateral 
tinnitus persisting for the past three or four years for 
which he did not know the etiology.  The audiologist noted 
that although in May 1995, appellant had reported the sudden 
onset of intermittent bilateral tinnitus following a February 
1995 blow to the head, in September 1998 appellant did not 
relate the onset directly to that head injury.  The 
audiologist stated that she had reviewed the claims folder; 
and diagnosed (apparently based on pure tone results) 
moderate-severe and moderately severe-severe hearing loss in 
the right and left ears, respectively.  The audiologist 
opined that current audiometric pure tone results (with pure 
tone audiometric scores averages of 69 and 78 in the right 
and left ears, respectively) were judged to be inconsistent 
and in poor agreement with speech reception thresholds of 80 
and 86 percent in the right and left ears, respectively, and 
with acoustic reflex thresholds.  The audiologist stated that 
acoustic intermittence yielded Type A tympanograms and 
present ipsilateral and contralateral acoustic reflexes, 
bilaterally, indicating normal middle ear function in both 
ears; that the bilateral ipsilateral acoustic reflexes at 
levels consistent with normal hearing was not consistent with 
the degree of hearing loss that appellant's responses 
suggested; that the ipsilateral acoustic reflex is 
involuntary and provides information regarding the status of 
the middle ear system and the degree of hearing loss; that 
appellant responded appropriately to questioning and 
instructions presented at intensity levels softer than his 
admitted thresholds; and that good word recognition scores 
were obtained at levels softer than his admitted thresholds.  
The audiologist concluded that the results were consistent 
with "nonorganic hearing loss.  Patient's responses to pure 
tone and speech stimuli are consistent with malingering 
behavior.  Veteran's description of tinnitus and suggested 
etiology has changed since his first clinical assessment on 
5/10/95 (emphasis added)."  

It is uncontroverted that hearing loss may be caused by 
significant noise exposure.  See Hensley v. Brown, 5 Vet. 
App. 155, 159- 160 (1993).  Even assuming that appellant may 
have been exposed to some loud noises or acoustic trauma 
during service, the clinical evidence indicates that he has 
had post-service occupational and recreational noise 
exposure.  See, in particular, the September 1998 VA 
audiologic examination report.  He has not submitted any 
competent evidence showing that any current hearing loss 
disability or tinnitus is related to service or that a 
sensorineural hearing loss disability was manifested to a 
compensable degree within the one-year, post-service 
presumptive period.  Appellant has not submitted any 
competent evidence showing a connection between any present 
hearing loss/tinnitus and military service.  To the contrary, 
recent VA audiologic medical opinion specifically concluded 
that any tinnitus was not related to noise exposure during 
active military service.  In particular, that opinion was 
based, in part, on appellant's own statement that the sudden 
onset of his defective hearing and tinnitus occurred after a 
head injury sustained in 1995 (more than two decades after 
service).  

In summary, the service medical records do not include any 
complaints, findings, or diagnoses pertaining to defective 
hearing disability/tinnitus; and no other competent evidence 
of record indicates that any defective hearing disability or 
tinnitus is related to service or that a sensorineural 
hearing loss disability was manifested to a compensable 
degree within the one-year post-service presumptive period.  
Consequently, service connection for defective hearing 
disability and tinnitus is denied.  Since the preponderance 
of the evidence is against allowance of these claims, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.

ORDER

Service connection for defective hearing and tinnitus is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

